J-A01036-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :       IN THE SUPERIOR COURT OF
                                         :            PENNSYLVANIA
                   Appellant             :
                                         :
              v.                         :
                                         :
 ANTHONY JOSEPH DECARLO                  :
                                         :
                   Appellee              :           No. 461 MDA 2021

              Appeal from the Order Entered March 11, 2021
              In the Court of Common Pleas of Berks County
           Criminal Division at No(s): CP-06-CR-0003501-2019


BEFORE: LAZARUS, J., NICHOLS, J., and KING, J.

MEMORANDUM BY KING, J.:                               FILED APRIL 20, 2022

     Appellant, the Commonwealth of Pennsylvania, appeals from the order

entered in the Berks County Court of Common Pleas, granting the second

suppression motion of Appellee, Anthony Joseph DeCarlo. We affirm.

     The suppression court provided the following findings of fact:

        1.        The traffic stop in this case occurred on August 7,
        2019. On that day, Trooper Hope was employed as a
        trooper with the Pennsylvania State Police in the bureau of
        criminal investigation. He was assigned to the S.H.I.E.L.D.
        (Safe    Highways      Initiative   through   Effective  Law
        Enforcement and Detection) unit which patrols Pennsylvania
        highways to disrupt the flow of criminal activity.

        2.       Trooper Hope has 18 years of experience as a
        trooper with the Pennsylvania State Police. He became part
        of a Pennsylvania State Police interdiction team in May of
        2009 and then joined the S.H.I.E.L.D. unit in February of
        2015.

                                *    *       *
J-A01036-22


          3.       Trooper Hope testified that his training takes an “all
          crimes approach” targeting various types of criminal activity
          including human trafficking, credit card fraud, money
          laundering, retail theft, etc.

          4.       On the above-referenced date, Trooper Hope was
          in an unmarked patrol vehicle on Route 78, Bethel
          Township, Berks County, Pennsylvania.        He was on
          stationary patrol monitoring westbound traffic when he
          observed a silver sedan, subsequently identified as a Kia
          Forte (“Kia”), pass his location.

          5.        Trooper Hope observed that the Kia had a South
          Carolina registration and was occupied by one white male,
          subsequently identified as [Appellee]. Based on Trooper
          Hope’s training and experience, the Kia appeared to be a
          rental vehicle. Trooper Hope testified that, during his 10
          years involved with highway interdiction, he has arrested
          around 200 people for possession with intent to deliver and
          at least 70% of those individuals were in rental vehicles.

          6.       Trooper Hope followed the Kia and used a
          calibrated speedometer to clock the vehicle traveling at 70
          miles per hour in a 60 miles per hour zone. As Trooper Hope
          was following the Kia, it quickly decelerated to 60 miles per
          hour. Trooper Hope testified that this was one of his pre-
          stop indicators of criminal activity. He believed [Appellee]
          was aware of his presence when he decelerated.

          7.       Trooper Hope observed that [Appellee] had his
          hand outside of the driver’s side window and was tapping
          the top of the door/roof area. It was a hot August day and
          Trooper Hope found this behavior to be unusual and
          believed it was a nervous reaction to his presence.

          8.       At 13:24:42,[1] Trooper Hope initiated a traffic stop
          of the Kia by activating his lights and siren. The Kia came
          to a complete stop on the right shoulder of I-78’s westbound
____________________________________________


1 At Appellee’s first suppression hearing, the Commonwealth submitted a DVD
of the mobile video recording (“MVR”) of Trooper Hope’s encounter with
Appellee. (See N.T. First Suppression Hearing, 2/11/20, at 5). Throughout
its findings of fact, the court referred to the timestamps from the MVR.

                                           -2-
J-A01036-22


          lanes of traffic at 13:24:55.

          9.       Trooper Hope opened the door to his patrol vehicle
          at 13:25:40 and approached the Kia on the passenger side.
          [Appellee] was the only occupant of the Kia.

          10.     At 13:26:00, Trooper Hope had his first interaction
          with [Appellee] when he asked him how he was doing.[2]

                                       *       *   *

          11.      While Trooper Hope was talking with [Appellee]
          through the passenger side window, he observed that
          [Appellee] was holding one cellular telephone and an
          additional cellular telephone was near the gearshift.
          Trooper Hope testified that, in his experience, an individual’s
          possession of multiple cellular phones is consistent with
          involvement in criminal activity. Drug traffickers often have
          one phone for personal use and another phone for
          conducting criminal activity. Over 90% of Trooper Hope’s
          arrests of individuals for possession with intent to deliver
          have involved individuals with multiple cell phones.

          12.      [During their conversation, Appellee admitted that
          he had rented the Kia. Trooper Hope then asked to see the
          rental agreement.] Trooper Hope testified that, in [his]
          experience, rental agreements are either in paper or
          electronic form.    Paper rental contracts are used for
          infrequent renters. Electronic rental contracts are typically
          used for people who rent more often. He found it unusual
          that [Appellee] first attempted to provide a paper rental
          agreement and then offered to locate an electronic rental
          agreement on his phone. Although no rental agreement was
          provided,[3] Trooper Hope testified that there is no legal
          requirement that someone must have a rental agreement
____________________________________________


2 Throughout its findings of fact, the court provided verbatim transcriptions of
Trooper Hope’s conversations with Appellee. These conversations do not
impact our analysis of the issue on appeal, and we have omitted them.

3 Later in the investigation, Trooper Hope confirmed that Appellee had rented
the car from Avis, and the rental term had not expired at the time of the traffic
stop. (See N.T. Second Suppression Hearing, 2/18/21, at 11-12).

                                           -3-
J-A01036-22


       while operating a rental vehicle.

       13.      [During their conversation, Appellee stated that he
       was returning to North Carolina after a trip to New York].
       Trooper Hope testified that New York is a source city for
       narcotics.

                                *    *     *

       17.     After the initial conversation with [Appellee],
       Trooper Hope entered his patrol vehicle and closed the door
       at 13:29:06.

       18.      While inside of his patrol vehicle, Trooper Hope
       learned that [Appellee’s] driver’s license was valid and that
       he was not a wanted individual. Trooper Hope looked up
       [Appellee’s] criminal history which revealed that [Appellee]
       was charged with two misdemeanor marijuana offenses in
       2013, a marijuana and firearms charge in 2014 and an
       additional charge of possession with intent to deliver in
       2014. [Appellee] was sentenced to serve 18 months in
       prison on the possession with intent to deliver charge and
       was under supervised release in 2017.

       19.     Before exiting his patrol vehicle, Trooper Hope
       prepared a warning for the speeding violation.

       20.       At 13:39:32, Trooper Hope exited his patrol vehicle
       and went to the passenger side of the Kia. The second
       cellular phone that he had previously observed near the
       gearshift was no longer visible. Trooper Hope believed that
       [Appellee] may be involved in criminal activity. Specifically,
       he believed [Appellee] may have been in possession of
       controlled substances with the intent to deliver them or
       laundering money. Trooper Hope then asked [Appellee] if
       he could talk to him outside of the Kia. [Appellee] exited
       the vehicle and walked to the back of the Kia.

       21.      While standing with Trooper Hope between the
       front of Trooper Hope’s patrol vehicle and the back of the
       Kia, [a] conversation took place[. Trooper Hope asked
       Appellee whether there was contraband in the vehicle.
       Appellee denied transporting any illegal items. Trooper
       Hope asked for consent to conduct a pat down search, and

                                    -4-
J-A01036-22


       Appellee provided consent.]

       22.     At 13:40:36, Trooper Hope patted down [Appellee]
       with negative results.

       23.       Following the pat down of [Appellee], Trooper Hope
       continued … the … conversation[. Trooper Hope asked for
       consent to search the vehicle, and Appellee did not provide
       consent. Trooper Hope then indicated that he would be
       calling for a canine to sniff the exterior of the vehicle.]

       24.      At 13:42:00, Trooper Hope’s conversation with
       [Appellee] ended and he entered his patrol vehicle at
       13:42:08. [Appellee] continued to stand between the back
       of the Kia and front of Trooper Hope’s patrol vehicle.

                               *     *   *

       37.      At 14:21:21, Trooper Swope arrived on scene. He
       had a brief conversation with [Appellee] about the canine
       search shortly after he arrived.

                               *     *   *

       43.     Trooper Swope began the canine search at
       14:27:05. [Appellee] was outside of the patrol vehicle
       during the canine search. The canine search ended at
       14:28:54.

       44.       During the canine search, Trooper Swope and
       Muso[, the canine,] moved left to right around the Kia. As
       Muso reached the rear of the Kia, Muso stopped his left to
       right movement and turned his head towards the rear,
       driver’s side portion of the Kia. Trooper Swope testified he
       heard deep, audible nose breaths at the same time. Trooper
       Swope took Muso around the Kia again and Muso alerted a
       second time on the rear, driver’s side portion of the Kia
       along the seam of the trunk. Muso also attempted to belly
       crawl under the Kia. Trooper Swope testified that this is not
       typical behavior and that Muso was attempting to locate the
       source of the odor.

       45.      At 14:29:30, Trooper Swope informed [Appellee]
       that the dog alerted to the back corner of the Kia near the

                                   -5-
J-A01036-22


           trunk area.

           46.     At 14:30:32, Trooper Hope and Trooper Fleisher[,
           a back-up officer,] opened the trunk of the Kia and located
           62 one-pound bags of vacuum sealed marijuana. [Appellee]
           was placed under arrest.

           47.      The troopers searched the remainder of the Kia and
           located two bags, one containing $1,700.00 in U.S. currency
           and the other containing 20 marijuana vape pens.

(First Findings of Fact and Conclusions of Law, filed 4/23/20, at 2-18) (internal

footnotes omitted).

        On September 6, 2019, the Commonwealth filed a criminal information

charging Appellee with two (2) counts each of possession of a controlled

substance and possession of a controlled substance with intent to deliver.4

Appellee filed his first suppression motion on October 7, 2019. In it, Appellee

argued that the troopers “unconstitutionally prolonged [the] traffic stop

without reasonable suspicion.” (First Suppression Motion, filed 10/7/19, at

1). On February 11, 2020, the court conducted a suppression hearing. The

court issued findings of facts and conclusions of law on April 23, 2020. In a

separate order also entered on April 23, 2020, the court denied Appellee’s first

suppression motion.

        On October 19, 2020, Appellee waived his right to a jury trial. That

same day, at the conclusion of a stipulated bench trial, the court found

Appellee guilty of one count of possession of a controlled substance with intent


____________________________________________


4   35 P.S.§ 780-113(a)(16), (30).

                                           -6-
J-A01036-22


to deliver. The court scheduled Appellee’s sentencing hearing for January 14,

2021.

        Prior to sentencing, Appellee filed notice of his intention to make an oral

motion for extraordinary relief pursuant to Pa.R.Crim.P. 704(B).5           In the

notice, Appellee indicated that he would “make an oral motion in arrest of

judgment, for a judgment of acquittal, or for a new trial as a result of” our

Supreme Court’s recent decision in Commonwealth v. Alexander, ___ Pa.

___, 243 A.3d 177 (2020), which eliminated the automobile exception to the

warrant requirement in Pennsylvania. (Notice, filed 1/4/21, at 1). On January

26, 2021, the court granted Appellee’s request for extraordinary relief,

vacated the guilty verdict, and ordered a new trial.

        Appellee filed his second suppression motion on February 4, 2021.

Relying on Alexander, Appellee argued that the trooper conducted an illegal,

warrantless search of the vehicle’s trunk and passenger compartment.

Appellee maintained that “[n]o exigent circumstances, which would legally

excuse the lack of such a search warrant, were present” before or during the

search. (Second Suppression Motion, filed 2/4/21, at 4). The court conducted

another suppression hearing on February 18, 2021.              At that time, the


____________________________________________


5 “Under extraordinary circumstances, when the interests of justice require,
the trial judge may, before sentencing, hear an oral motion in arrest of
judgment, for a judgment of acquittal, or for a new trial.” Pa.R.Crim.P.
704(B)(1). “The judge shall decide a motion for extraordinary relief before
imposing sentence, and shall not delay the sentencing proceeding in order to
decide it.” Pa.R.Crim.P. 704(B)(2).

                                           -7-
J-A01036-22


Commonwealth presented additional testimony from Trooper Hope to oppose

Appellee’s claims.

       On March 11, 2021, the court issued a second set of findings of fact and

conclusions of law.6 The court noted that Trooper Hope did not obtain a search

warrant for the Kia. (See Second Findings of Fact and Conclusions of Law,

filed 3/11/21, at 2). Pursuant to Alexander, the court concluded that both

probable cause and exigent circumstances needed to be present for Trooper

Hope to search without obtaining a warrant. (Id. at 4). According to the

court, the record did not reveal any exigent circumstances to support the

warrantless search. (Id. at 5). To the extent the Commonwealth sought to

rely on the inevitable discovery doctrine, “Trooper Hope testified that he would

have obtained a search warrant for the Kia if the traffic stop had happened

after the Alexander decision.” (Id. at 9). Nevertheless, the court found that

“an assertion that Trooper Hope could have obtained a warrant will not satisfy

the inevitable discovery doctrine.”            (Id.)   Consequently, the court granted

Appellee’s second suppression motion.

       The Commonwealth timely filed a notice of appeal on Monday, April 12,




____________________________________________


6 The second set of findings of fact and conclusions of law “incorporate[d] by
reference [the court’s] findings of fact contained within its findings of fact and
conclusions of law” from April 23, 2020. (Second Findings of Fact and
Conclusions of Law, filed 3/11/21, at 2).

                                           -8-
J-A01036-22


2021, under Pa.R.A.P. 311(d).7          On April 16, 2021, the court ordered the

Commonwealth to file a Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal. The Commonwealth timely filed its Rule 1925(b)

statement on April 30, 2021.

       The Commonwealth now raises one issue for this Court’s review:

          Did the trial court err in suppressing evidence obtained as a
          result of a warrantless search of [Appellee’s] vehicle based
          upon probable cause?

(Commonwealth’s Brief at 4).

       On appeal, the Commonwealth acknowledges our Supreme Court’s

decision in Alexander, which held that the Pennsylvania Constitution requires

both a showing of probable cause and exigent circumstances to justify the

warrantless search of an automobile.             Nevertheless, the Commonwealth

insists that an exception to the warrant requirement is present under the

circumstances of this case. The Commonwealth contends that “the search of

[Appellee’s] vehicle was properly performed pursuant to [Commonwealth v.

Gary, 625 Pa. 183, 91 A.3d 102 (2014)], which was the binding precedent at

that time.”    (Id. at 22).      “Trooper Hope was clearly aware of the proper

procedure for obtaining warrants, as he testified that if Alexander existed at

the time of this traffic stop, the vehicle would have been towed back to the


____________________________________________


7 See Pa.R.A.P. 311(d) (stating that in criminal case, Commonwealth may
take appeal as of right from order that does not end entire case where
Commonwealth certifies in notice of appeal that order will terminate or
substantially handicap prosecution).

                                           -9-
J-A01036-22


station and secured pending the warrant application.”       (Id.)   Under these

circumstances, the Commonwealth asserts that the trooper’s discovery of the

contraband was inevitable.

      The Commonwealth urges that “the inevitable discovery doctrine

permits the admission of the evidence discovered during the search of

[Appellee’s] vehicle.” (Id. at 18). The Commonwealth recognizes that the

exclusionary rule “generally excludes physical or testimonial evidence

obtained as a direct and proximate result of unconstitutional conduct by

police,” but it contends that the inevitable discovery doctrine serves as an

exception to the exclusionary rule. (Id. at 14). The Commonwealth further

argues that “[a]t the federal level, an exception to the exclusionary rule exists

when police unknowingly violate the constitution while acting in ‘good faith.’”

(Id. at 23). The Commonwealth notes that “[o]ther states have incorporated

this [good faith exception] into their jurisprudence,” and this Court should

adopt such an exception here, where “Trooper Hope acted in accordance with

the law at the time of the search.” (Id. at 27, 32). Based upon the foregoing,

the Commonwealth concludes that we must remand this case for trial on all

charges with all evidence. We disagree.

      “At a suppression hearing, ‘the Commonwealth has the burden of

establishing by a preponderance of the evidence that the evidence was

properly obtained.’”   Commonwealth v. Heidelberg, 267 A.3d 492, 499

(Pa.Super. 2021) (en banc) (quoting Commonwealth v. Galendez, 27 A.3d


                                     - 10 -
J-A01036-22


1042, 1046 (Pa.Super. 2011) (en banc)). When the Commonwealth appeals

from a suppression order, the relevant scope and standard of review are well-

settled:

           [We] consider only the evidence from the defendant’s
           witnesses together with the evidence of the prosecution
           that, when read in the context of the entire record, remains
           uncontradicted. The suppression court’s findings of fact
           bind an appellate court if the record supports those findings.
           The suppression court’s conclusions of law, however, are not
           binding on an appellate court, whose duty is to determine if
           the suppression court properly applied the law to the facts.

           Our standard of review is restricted to establishing whether
           the record supports the suppression court’s factual findings;
           however, we maintain de novo review over the suppression
           court’s legal conclusions.

Commonwealth v. Korn, 139 A.3d 249, 252-53 (Pa.Super. 2016), appeal

denied, 639 Pa. 157, 159 A.3d 933 (2016) (internal citations and quotation

marks omitted).       “It is within the suppression court’s sole province as

factfinder to pass on the credibility of witnesses and the weight to be given to

their testimony. The suppression court is free to believe all, some or none of

the evidence presented at the suppression hearing.”          Commonwealth v.

Elmobdy, 823 A.2d 180, 183 (Pa.Super. 2003), appeal denied, 577 Pa. 701,

847 A.2d 58 (2004) (internal citations omitted).

      “Both the Fourth Amendment of the United States Constitution and

Article I, Section 8 of the Pennsylvania Constitution guarantee individuals

freedom from unreasonable searches and seizures.” Heidelberg, supra at

502 (quoting Commonwealth v. Newsome, 170 A.3d 1151, 1154


                                       - 11 -
J-A01036-22


(Pa.Super. 2017)). “As a general rule, ‘a warrant stating probable cause is

required before a police officer may search for or seize evidence.’”       Id.

(quoting Commonwealth v. Anderson, 40 A.3d 1245, 1248 (Pa.Super.

2012)). Regarding automobiles, “Article I, Section 8 affords greater protection

to our citizens than the Fourth Amendment, and … the Pennsylvania

Constitution requires both a showing of probable cause and exigent

circumstances to justify a warrantless search of an automobile.” Alexander,

supra at ___, 243 A.3d at 181.

      “Absent the application of one of a few clearly delineated exceptions, a

warrantless search or seizure is presumptively unreasonable.” Heidelberg,

supra at 502 (quoting Commonwealth v. Whitlock, 69 A.3d 635, 637

(Pa.Super. 2013)). One of these exceptions to the warrant requirement is the

inevitable discovery doctrine, which provides:

         [E]vidence which would have been discovered was
         sufficiently purged of the original illegality to allow
         admission of the evidence…. [I]mplicit in this doctrine is the
         fact that the evidence would have been discovered despite
         the initial illegality.

         If the prosecution can establish by a preponderance of the
         evidence that the illegally obtained evidence ultimately or
         inevitably would have been discovered by lawful means, the
         evidence is admissible. The purpose of the inevitable
         discovery rule is to block setting aside convictions that
         would have been obtained without police misconduct.

Commonwealth v. King, 259 A.3d 511, 522 (Pa.Super. 2021) (quoting

Commonwealth v. Bailey, 986 A.2d 860, 862 (Pa.Super. 2009), appeal

denied, 606 Pa. 660, 995 A.2d 350 (2010)).

                                     - 12 -
J-A01036-22


      “[T]he inevitable discovery doctrine is not a substitute for the warrant

requirement. Police must demonstrate that the evidence would have been

discovered absent the police misconduct, not simply that they somehow could

have lawfully discovered it.” Commonwealth v. Perel, 107 A.3d 185, 196

(Pa.Super. 2014), appeal denied, 633 Pa. 749, 124 A.3d 309 (2015)

(emphasis in original).    “To hold that courts simply may make a post-hoc

determination that sufficient probable cause existed at the time of an

otherwise illegal search would be to eliminate the key safeguard that

‘delineat[es] the dignity of the individual living in a free society.’” Id. (quoting

Commonwealth v. Edmunds, 526 Pa. 374, 398, 586 A.2d 887, 899 (1991)).

      Instantly, Trooper Hope testified at Appellee’s second suppression

hearing.   The trooper confirmed that he did not obtain a warrant before

searching Appellee’s vehicle. (See N.T. Second Suppression Hearing at 10).

Trooper Hope explained, “From 2014 until late in 2020, we just did probable

cause searches of vehicles on the side of the road. Whether it was me seeing

or smelling some type of drugs or drug paraphernalia, I would do a probable

cause search.” (Id. at 9-10). The trooper added that if this stop had occurred

today, he would have obtained a warrant. (Id. at 10).

      Following Trooper Hope’s testimony, the court received argument from

the Commonwealth. At that time, the Assistant District Attorney admitted

that he was not making an argument regarding the existence of exigent

circumstances.    (Id. at 17).   Rather, he attempted to apply the inevitable


                                      - 13 -
J-A01036-22


discovery doctrine to the facts of the instant case:

         My argument, Your Honor, really is that in this case this is
         really an alternative basis kind of argument, and I
         understand—I see that in Pennsylvania that there is no good
         faith exception.

         But the argument is, Your Honor, that it is really inevitable
         discovery. I think based on the [c]ourt’s findings of what
         we had before, and there’s ample testimony and ample
         evidence that’s in your decision from the [first suppression
         motion], was certainly that, you know, the dog sniff, you
         had determined on that. I would argue that I don’t think
         there’s a question that that would create [probable cause],
         and that he could have got a warrant had the laws perhaps
         been different.

(Id. at 18).

      The court subsequently rejected this argument:

         [A]s set forth in Perel, an assertion that Trooper Hope could
         have obtained a warrant will not satisfy the inevitable
         discovery doctrine.

                                  *     *      *

         At the time of Trooper Hope’s search of the Kia, the Gary
         standard was in effect. Trooper Hope acted in accordance
         with applicable law when he performed a warrantless search
         of the Kia based solely on probable cause. However,
         [Appellee] is entitled to the benefit from the change in law
         pursuant to Alexander, supra. See Commonwealth v.
         Gaston, 239 A.3d 135, 140 (Pa.Super. 2020)[.]

(Second Findings of Fact and Conclusions of Law at 9).

      Based upon the applicable standard of review, the suppression court

properly applied the law to the facts. See Korn, supra. We emphasize that

the Commonwealth’s argument in favor of applying the inevitable discovery

doctrine—that Trooper Hope could have lawfully discovered the contraband if

                                      - 14 -
J-A01036-22


he had applied for a warrant—is exactly the type of argument that this Court

disapproved of in Perel. Absent more, the Commonwealth did not establish

that the illegally obtained evidence in the trunk of the Kia ultimately or

inevitably would have been discovered by lawful means. See King, supra.

      The Commonwealth now asks this Court to recognize an exception to

the exclusionary rule, but “Article I, Section 8 of the Pennsylvania Constitution

does not incorporate a ‘good faith’ exception to the exclusionary rule.”

Edmunds, supra at 411, 586 A.2d at 905-06. See also Commonwealth v.

Johnson, 624 Pa. 325, 86 A.3d 182 (2014) (declining to adopt good faith

exception to exclusionary rule for purpose of admitting physical evidence

seized by police incident to arrest based solely on expired arrest warrant, even

if arresting officer believed warrant was valid). Accordingly, we affirm the

order granting Appellee’s second motion for suppression of the evidence

obtained as a result of the illegal vehicle search.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/20/2022




                                     - 15 -